DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/18/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings. See MPEP § 1.84. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are 
Claim Objections
Claims 9 and 17 are objected to because of the following informalities: 
In claim 9, line 6, “connecter” should read --connector--.
In claim 17, line 3, “connecter” should read --connector--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 11, and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "generally cylindrical" in claim 1, line 6 and claim 11, line 2 is a relative term which renders the claim indefinite.  The term "generally cylindrical" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term "generally U-shaped" in claim 6, line 2 is a relative term which renders the claim indefinite.  The term "generally U-shaped" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The claims are examined as best understood.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

As best understood, claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by English (US 3869000).
Regarding claim 1, English discloses a through bulkhead connector (10) for a spa (the system of English is capable of being used in a spa), comprising: a first fitting member (13) having a flange (14) and an adapter portion (16) extending from the flange (col. 2, ll. 29-37) and defining a first passageway (24) through the adapter portion and flange (col. 2, ll. 51-52), and a slot (19) in the flange (col. 2, ll. 37-41); and 
a second fitting member (25) being slidably receivable in the slot in the flange of the first fitting member (col. 2, ll. 54-57), the second fitting member having a generally cylindrical body portion (the body portion of 25 defining 28 is generally cylindrical) defining a second passageway (28) through the second fitting member (col. 2, ll. 58-60); 

Regarding claim 2, English discloses wherein: the second fitting member includes a first end (26) and a second end (27), and a shoulder (ends of 27) adjacent to the second end, the shoulder being shaped and dimensioned to be received in the slot of the first fitting member (col. 2, ll. 54-57).
Regarding claim 3, English discloses an annular channel (30) formed in an axial face of the second fitting member at the second end (col. 2, ll. 59-61).
Regarding claim 4, English discloses a seal element (31) positioned in the annular channel (col. 2, ll. 59-61); wherein when the second fitting member is connected to the first fitting member, the seal element contacts an axial face of the first fitting member surrounding the first passageway (31 contacts an axial face of 13 when connected).
Regarding claim 5, English discloses wherein: the slot and flange are configured to prevent decoupling of the first fitting member from the second fitting member via an axial force exerted on either of the first fitting member or second fitting member (the connection of the slot and flange does not allow for decoupling in the axial direction).
Regarding claim 6, English discloses wherein: the slot is generally U-shaped (the side profile of 19 is generally U-shaped).
Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Force (US 9597258).

a water supply manifold positioned behind the shell (col. 5, ll. 5-10); 
a jet pack (116) having an array of nozzles for directing pressurized jets of water and/or air into the volume of water (col. 5, ll. 10-17); and 
a through bulkhead connecter (118) extending through the shell and fluidly interconnecting the water supply manifold with the jet pack (col. 5, ll. 5-10).
Claim(s) 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pinciaro (US 5920924).
Regarding claim 19, Pinciaro discloses a through bulkhead connector (10) for a spa, comprising: a first fitting element (20) having a hollow body portion (hollow body portion of 20) and an annular flange (30) extending from the body portion; and 
a grommet (22) receivable on the body portion and having an annular flange (46); 
wherein the grommet is receivable in an aperture in the shell of the spa such that the annular flange of the grommet forms a fluid-tight seal with the shell and such that the grommet forms a fluid-tight seal with the body portion (col. 4, ll. 12-17; col. 4, ll. 27-31).
Regarding claim 20, Pinciaro discloses wherein: the grommet is formed from a resilient material (col. 3, ll. 58-59).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over English (US 3869000) in view of Force (US 9597258).
Regarding claim 7, English discloses substantially all of the elements of the present invention as stated above in the rejection of claim 1.
However, English does not disclose the first fitting member is configured for fluid connection with one of a water supply manifold and jet back and second fitting member is configured for fluid connection with the other of the water supply manifold and jet pack as claimed.
Force discloses a manifold and jet system for a spa wherein: the first fitting member (132) is configured for fluid connection with one of a water supply manifold and a jet pack having a plurality of nozzles (116, col. 3, ll. 43-45); and the second fitting member (118) is configured for fluid connection with the other of the water supply manifold and the jet pack (col. 3, l. 66 - col. 4, l. 2).
It would have been obvious to one of ordinary skill in the art to have modified the system of English, to use the first and second fitting members configured for fluid connection for the jet pack and supply manifold as claimed, as taught by Force, in order to provide a connection which does not leak and is easy to install.

However, English does not disclose the first fitting member is configured for fluid connection with a jet pack having a plurality of nozzles; and the second fitting member is configured for fluid connection with a water supply manifold positioned behind a shell of a spa as claimed.
Force discloses a manifold and jet system for a spa wherein: the first fitting member (132) is configured for fluid connection with a jet pack having a plurality of nozzles (116, col. 3, ll. 43-45); and the second fitting member (118) is configured for fluid connection with a water supply manifold positioned behind a shell of a spa (col. 3, l. 66 - col. 4, l. 2; col. 5, ll. 5-10).
It would have been obvious to one of ordinary skill in the art to have modified the system of English, to use the first and second fitting members configured for fluid connection for the jet pack and supply manifold as claimed, as taught by Force, in order to provide a connection which does not leak and is easy to install.
Claims 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Force (US 9597258) in view of English (US 3869000).
Regarding claim 10, Force discloses substantially all of the elements of the present invention as stated above in the rejection of claim 9.
However, Force does not disclose a first fitting member and a second fitting member as claimed.
English discloses a coupling wherein: the through bulkhead connector (10) includes: a first fitting member (13) having a flange (14) having a slot (19), and an 
a second fitting member (25) having a shoulder portion (ends of 27) receivable in the slot in the flange of the first fitting member for connecting the second fitting member with the first fitting member (col. 2, ll. 54-57).
It would have been obvious to one of ordinary skill in the art to have modified the system of Force, to include the through bulkhead connector having a first fitting member and a second fitting member as claimed, as taught by English, in order to provide a connection which can withstand axial forces which are largely present during the use of a spa.
Regarding claim 11, as best understood, the combination above, and specifically English further discloses wherein: the second fitting member includes a generally cylindrical body portion (25 has a generally cylindrical body portion) defining a second passageway (28) through the second fitting member (col. 2, ll. 58-60); 
wherein when the second fitting member is slidably connected to the first fitting member (col. 2, ll. 54-57), the first passageway and the second passageway are in alignment with one another to allow for fluid flow (col. 3, ll. 28-31) from the water supply manifold to the jet pack through the first fitting member and the second fitting member (the combination of Force and English defines a passageway capable of supplying fluid from the water supply manifold to the jet pack as claimed).
Regarding claim 12, the combination above further discloses wherein: the first fitting member is connected to the jet pack (absent further limitation, Force as modified by English provides the first fitting member is connected to the jet pack as the entirety of 
Regarding claim 13, the combination above, and specifically Force further discloses wherein: the first fitting member is connected to the water supply manifold (col. 4, ll. 55-59); and the second fitting member is connected to the jet pack (col. 3, ll. 43-45).
Regarding claim 14, as best understood, the combination above, and specifically English further discloses wherein: the second fitting member includes a first end (26) and a second end (27), and the shoulder adjacent to the second end; wherein the shoulder being shaped and dimensioned to be received in the slot of the first fitting member (col. 2, ll. 54-57).
Regarding claim 15, as best understood, the combination above, and specifically English further discloses an annular channel (30) formed in an axial face of the second fitting member at the second end (col. 2, ll. 59-61).
Regarding claim 16, as best understood, the combination above, and specifically English further discloses a seal element (31) positioned in the annular channel (col. 2, ll. 59-61); wherein when the second fitting member is connected to the first fitting member, the seal element contacts an axial face of the first fitting member surrounding the first passageway to form a fluid-tight seal between the first fitting member and the second fitting member (O-ring 31 contacts an axial face of 13 to form a fluid-tight seal).

As best understood, claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Force (US 9597258) in view of English (US 3869000) as applied to claim 17 above, and further in view of Pinciaro (US 5920924).
Regarding claim 18, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 17.
However, the combination above does not disclose a first fitting element and a grommet as claimed.
Pinciaro discloses a hydrotherapy jet wherein: the second through bulkhead connector (10) includes a first fitting element (20) having a hollow body portion (hollow body portion of 20) and an annular flange (30) extending from the body portion, and a grommet (22) receivable on the body portion and having an annular flange (46); wherein the grommet is receivable in an aperture in the shell of the spa such that the annular flange of the grommet forms a fluid-tight seal with the shell (col. 4, ll. 12-17; col. 4, ll. 27-31).
It would have been obvious to one of ordinary skill in the art to have modified the system of Force, to include the through head bulkhead connector having a first fitting element and a grommet as claimed, as taught by Pinciaro, in order to provide an install means which is more flexible with different hole sizes through the tub shell and the 
Conclusion
The prior art made of record in the PTO-892 form and not relied upon is considered pertinent to applicant's disclosure.
Foucault (US 1592093) is directed to the state of the art as teaching a collar (h) being introduced into a recess of the ring (d).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R KLOTZ whose telephone number is (571)272-0274. The examiner can normally be reached Monday 9AM-5PM and Tuesday-Wednesday 10AM-2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on 5712703735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/W.R.K/Examiner, Art Unit 3754

/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754